Citation Nr: 1800386	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  12-30 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, respectively, granted service connection for bilateral feet dermatophytosis with an evaluation of 0 percent and denied service connection for PTSD; and granted service connection for bilateral hearing loss with an evaluation of 0 percent.

With respect to the claims for dermatophytosis and PTSD, the Veteran filed a notice of disagreement in October 2010, was issued a statement of the case and perfected his appeal to the Board in October 2012. 

Regarding his claim for bilateral hearing loss, the Veteran submitted his notice of disagreement in September 2013, and in June 2015 was issued a statement of the case and perfected his appeal to the Board.

In March 2016, the Board remanded the Veteran's claims for higher initial ratings for bilateral hearing loss and dermatophytosis, and for service connection for PTSD for new VA examinations to determine the current etiology and severity of the Veteran's claimed and service connected disabilities. 

In November 2016, the Veteran was afforded VA examinations to determine the severity of his dermatophytosis and bilateral hearing loss; and in December 2016 was afforded a VA examination to determine the etiology for a psychiatric disability to include PTSD.

For the reasons indicated in the discussion below, the examinations are adequate to decide the claims and the RO thus substantially complied with the Board's remand directives.  See Stegall v.West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have a psychiatric disorder, to include PTSD, that is related to service.

2.  Throughout the pendency of the appeal, the Veteran's dermatophytosis has affected less than 5 percent of his exposed skin, less than 5 percent of his entire body, and has not required systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past 12 month period.

3.  The Veteran demonstrated, at worst, level I hearing acuity in his right ear and level I hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

2.  The criteria for an initial compensable disability rating for dermatophytosis have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.27, 4.118, Diagnostic Code 7806 (2017).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disabilities

The Veteran has contended that he currently suffers from PTSD as a result of his service in Vietnam where he experienced the sound of bombs overhead and saw many dead bodies.  He stated that he lived in fear of being killed and did not trust anyone which also affected his life once he returned to the United States.  He stated that he often experiences flash backs of the stressful environment while in Vietnam, and is depressed much of the time and has trouble sleeping.  He contended that he suffers from chronic headaches, clinical depression, and general anxiety.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit).  79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014).  The Veteran's psychiatric claim was pending before the Board prior to that date.

Under 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's psychiatric disability claim has been properly characterized to include the additional diagnosis of major depressive disorder, anxiety disorder, unspecified alcohol related disorder, unspecified cannabis related disorder, and personality disorder NOS.

The Board finds that the Veteran's psychiatric disorders, including PTSD are not etiologically related to service.

The Veteran's medical examination and medical history reports are silent for any psychiatric issues upon entrance or discharge from service, and his service treatment records do not contain any reports of complaints or treatment for a psychiatric disability.

A June 1998 psychiatric report noted that the Veteran complained of headaches and described being suspended for a week from his job as a police officer without any explanation.  He described a decrease in his sleep pattern, and an increase in crying.  The private psychiatrist described the Veteran as being fragile and tearful, and concluded that the Veteran was unable to return to work from a psychological and emotional perspective at that time.  The psychiatrist diagnosed the Veteran as having major depressive episode; personality disorder, NOS; and headache syndrome and opined Veteran was incapable of discharging his duties as a police officer.  The psychiatrist stated he believed the depression was the result of the Veteran not having met expectations he had for himself.  He also stated that the question of malingering must be considered due to opportunity for financial gain; the Veteran's multiple suspensions as a police officer; and psychological test which suggest symptom magnification.

VA treatment records show that the Veteran underwent multiple screenings for PTSD and depression with negative findings.

An August 2010 VA examination report showed that the Veteran served as a court reporter in Vietnam and had to deal with racial issues in the service.  He served in headquarters and was not exposed to combat unless he went out.  The examiner noted that the Veteran suffered post-service trauma as a police officer.  The examiner reported that the Veteran did not meet the DSM-IV stressor criteria, did meet the DSM-IV criteria for PTSD, but provided Axis I diagnoses of an anxiety disorder, and depressive disorder.  The examiner concluded that the Veteran did not meet the meet PTSD criteria for service connection and that his anxiety and depression are less likely than not due to his fear of life in hostile environments, adding that there was a lack of data supporting continuity of problems since the war.  She additionally opined that the examination revealed multiple severe traumatic experiences as a police officer after service which are more than sufficient to have been the cause of the Veteran's PTSD.

An October 2010 private psychological evaluation report indicated that the Veteran reported being exposed to constant mortar attacks and witnessed the aftermath of an incident where one of his fellow soldiers was killed.  The Veteran reported losing a number of friends in Vietnam, suffering recurrent nightmares related to his experiences in Vietnam, and night sweats.  Additionally, the Veteran described a history of efforts to avoid thoughts, conversations, people and places associated with traumatic experiences.  He stated he had a feeling of detachment and estrangement from others, and demonstrated problems with insomnia, concentration, hypervigilance, and exaggerated startle response.  The Veteran asserted that his PTSD symptoms began in service and have been continuous since that time as have his depressive symptoms.  The psychologist's assessment found results consistent with PTSD and depression as the Veteran described re-experiencing, avoidance, and hyperarousal symptoms found in individuals suffering from PTSD.  The psychologist concluded that the Veteran's symptoms of PTSD are as likely as not service connected.

A December 2010 statement from a private physician reported that the Veteran had symptoms of PTSD which included insomnia, rage, isolation, hypervigilance, depression, and memory loss.  The physician noted that he does not treat PTSD, but has followed the progress of several hundred PTSD patients under the care of the appropriate practitioners which formed the basis of his opinion as to the existence of PTSD.  The physician opined that given the history and elements of the Veteran's PTSD, it is far more likely than not that it is directly and causally related to his military service.

September 2011 VA medical records show the Veteran had a negative screen for depression.

In December 2016, the Veteran was afforded another VA examination.  The examiner noted that the Veteran had no diagnosis of PTSD which conformed to the DSM-5 criteria.  The examiner did note that the Veteran has other mental disorder diagnoses for unspecified depressive disorder; unspecified alcohol related disorder; unspecified cannabis related disorder; and unspecified personality disorder.  The Veteran reported experiencing occasional combat circumstances as an administrative clerk during Vietnam which meets criteria A for PTSD as it is related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted multiple PTSD symptoms including distractibility, irritability, and limited social interaction, but remarked psychological testing produced questionable validity due to the Veteran's overreporting of symptoms.  The examiner opined that the Veteran's mental disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claim in-service injury, event or illness, noting that the Veteran's records indicated the onset of his behavioral and emotional problems occurred post-military service.

Finally, a January 2017 VA examination psychological assessment noted the Veteran offered inconsistent information during multiple evaluations and also that the assessments referred to an onset of social/ occupational difficulties post-military; specifically associated with duties as a law enforcement officer.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD is related to his claimed stressor in accordance with 38 C.F.R. §3.304(f).  While the Veteran has claimed that he suffered work stress while in Vietnam due to numerous mortar attacks and witnessing the aftermath of combat where a fellow soldier was killed, in a January 2010 statement he has also reported not being bothered by or dreaming about Vietnam, and during his August 2010 examination he stated that he served in headquarters as an administrator and was not exposed to combat.  The June 1998 psychiatric report and December 2016 examination report noted the Veteran's contentions of suffering from symptoms of PTSD were of questionable validity as the tests indicated overreporting of symptoms.  As the Veteran has provided inconsistent statements regarding his combat exposure, and considering the questionable validity of his statements as indicated in multiple examinations, the Board finds the Veteran lacks credibility. 

As to the question of whether the Veteran's PTSD is related to his claimed stressor, the Board finds the evidence provided by the August 2010 and December 2016 examination reports, and the January 2017 VA assessment of significant probative value.  The August 2010 examiner noted that the Veteran's PTSD was not due to a verifiable in-service stressor, but was more likely due to multiple stressors he endured as a police officer after service.  The December 2016 examiner opined that the Veteran's PTSD was less likely than not a result of the claimed in-service stressor as the onset of behavioral and emotional problems did not manifest until after service; and while the examiner noted multiple PTSD symptoms, he questioned their validity due to the Veteran's overreporting of symptoms.  The January 2017 assessment also notes the Veteran's onset of social and occupational difficulties post-military service and finds they are most likely due to his post service occupation as a law enforcement officer.  The examiners possess the requisite training, education and expertise necessary to provide a sound medical conclusion and took into consideration the Veteran's statements and credibility when providing a rationale in support of their opinions.

While the October 2010 and December 2010 private examiners opined that the Veteran's PTSD was most likely the result of service, the Board finds the opinions are outweighed by the VA examiners as the private examiners relied on the Veteran's unverified reports of his in-service stressor when reaching their conclusions. 

The Board acknowledges that the December 2016 examination report was based on DSM-5 criteria, rather than DSM-IV criteria.  The Veteran is not prejudiced by this discrepancy as the examiner opined that the stressor identified by the Veteran was sufficient to support a PTSD diagnosis.  The DSM-5 broadened what could constitute a stressor, thus the fact that the examiner considered the sufficiency of the stressor under the newer criteria was a benefit to the Veteran.  The examiner nonetheless found that the Veteran's PTSD was less likely than not caused by the claimed in-service stressor.
 
As the preponderance of the evidence reflects that there is no relationship between the Veteran's current symptoms and his claimed in-service stressor, entitlement to service connection for PTSD is not warranted, , regardless of whether there is credible evidence supporting the claimed in-service stressors.  38 C.F.R. § 3.304(f) (requiring all three elements to establish entitlement to service connection for PTSD).

In light of the entire evidentiary record before the Board, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for the Veteran's PTSD.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for any psychiatric disorder.  As noted above, there is no evidence of treatment for a psychiatric disorder during the Veteran's period of active service, as the service treatment records do not indicate any such treatment, and the Veteran's medical history and examination reports do not note any psychiatric disorders.  Moreover, the Veteran has not asserted that he was diagnosed with or treated for any psychiatric disorder during service, or indicated that he experienced psychiatric symptoms therein.

The Board finds the August 2010 and December 2016 VA examiner's opinions that concluded the Veteran's psychiatric disorders were not related to active service, noting that that his anxiety and depression are less likely than not due to his fear of life in hostile environments; and that his records indicated the onset of his behavioral and emotional problems occurred post-military service, to be probative, as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are afforded significant probative weight.

The Board acknowledges the Veteran's contentions that he has suffered from a psychiatric disability since service.  However, his contention is outweighed by the evidence of record which does not indicate a diagnosis or treatment for a psychiatric disability until 1998, 27 years after service, which was attributed to the Veteran not having met his goals rather than his service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").
 
Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service connection.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Entitlement to service connection for a psychiatric disorder, to include PTSD, is therefore not warranted.

II.  Dermatophytosis

The Veteran is service connected for dermatophytosis which is evaluated as 0 percent disabling.  The Veteran contends that his dermatophytosis condition should receive a compensable rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's dermatophytosis is currently rated as noncompensable under Diagnostic Code (DC) 7806.  As the evidence of record shows no disfigurement of the Veteran's head, face, or neck (DC 7800), and no scars (DC's 7801, 7802, 7803, 7804, or 7805), the Board will continue to rate the Veteran's dermatophytosis under DC 7806.

Under DC 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Because "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute
 an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  Warren v. McDonald, 28 Vet. App. 194 (2016) (citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)).  Consequently, the types of systemic treatment that are compensable under DC 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; compensation is available for
 all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 862 F.3d 1351, 1355 (Fed. Cir. 2017).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.  

In June 2010, the Veteran was afforded a VA examination.  The Veteran reported pruritus, skin eruption with vesicles, cracking between his toes, and scaling of the skin.  He was treated with a cream, but the treatment did not resolve his symptoms.  The examiner noted that less than 5 percent of the Veteran's total body area was affected and 0 percent of the exposed area.  The examiner observed scaling, skin scarring, and increased pigmentation of the lateral malleolar area and proximal forefoot with subcuticular blisters and focal erythematous lesions.

In November 2016, the Veteran was afforded another VA examination.  The examiner noted that the Veteran required no care for his dermatophytosis either within the VA medical system or in a private treatment facility.  The Veteran reported intermittent pruritus, skin eruption of vesicles, cracking between the toes, and scaling of the skin in a moccasin-type pattern.  The Veteran did not have benign or malignant skin neoplasms; no systemic manifestations due to any skin diseases; was not treated with oral or topical medications in the past 12 months for any skin condition; received no treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders; no debilitating or non-debilitating episodes in previous 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran suffered from eczema on less than 5 percent of his total body area, with none exposed.

The above examination findings reflect that the Veteran's dermatophytosis has affected less than 5 percent of his exposed skin, less than 5 percent of his entire body, and has not required systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12 months.  These manifestations warrant a noncompensable percent rating.  A higher rating requires dermatitis or eczema over 5 to 20 percent of the body or 5 to 20 percent of the exposed areas affected, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than 6 weeks during the prior 12-month period.  The above examination findings reflect that these requirements are not met, and therefore, the Board finds that a compensable rating is not supported by the evidence.

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and entitlement to a compensable disability rating for dermatophytosis is denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director of Compensation Service.  38 C.F.R. § 3.321(b)(1) (2017).

The Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those contemplated by the criteria.  Although he reported pruritus, skin eruption with vesicles, and cracking and scaling of the skin, these symptoms are contemplated in DC 7806 for dermatitis/eczema, which addresses the area covered by all skin symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").



III.  Bilateral Hearing Loss

The Veteran contends that his service connected bilateral hearing loss is worse than indicated by his noncompensable rating.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, DC 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence, the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.

A June 2013 VA examination found that at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, the Veteran's puretone threshold for the right ear was 25, 30, 30, 40, and 40 dB respectively, and for the left ear his puretone threshold was 25, 30,30, 45 and 45 dB respectively, for an average puretone threshold of 35 dB for the right ear and 38 dB for the left ear.  The Maryland CNC speech discrimination test results were 96 percent for both the right and left ear.  In addition to these findings, the Veteran stated that hearing people is a problem and sometimes the volume has to be higher than normal.

A November 2016 VA examination found that at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, the Veteran's puretone thresholds for the right ear were 25, 30, 25, 30, and 30 dB respectively, and for the left ear his puretone thresholds were 20, 30, 25, 40 and 45 dB respectively for an average puretone threshold of 29 dB for the right ear and 35 dB for the left ear.  The Maryland CNC speech discrimination test results were 100 percent for the right ear and 98 percent for the left ear.  The Veteran also indicated that he has to ask people to repeat themselves periodically.

The Board notes that the VA audiological examination reports noted above each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of I, and the left ear hearing loss, at its worst, is assigned a numeric designation of I. These test scores do not show that the Veteran met the criteria for a compensable rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, DC 6100.

As the June 2013 and November 2016 VA examinations resulted in a noncompensable rating for bilateral hearing loss, a compensable rating is not warranted for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



Conclusion

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


